 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for TODD MUMMA
 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                    )      Case No. 1:20-cr-00168-NONE-SKO
11                                                )
                                    Plaintiff,    )      STIPULATION AND ORDER
12                                                )
                             vs.                  )
13                                                )
     TODD MUMMA,                                  )
14                                                )
                             Defendant.           )
15   __________________________________           )
16
            It is hereby stipulated by and between the parties, namely defendant Todd Mumma
17
     through his attorney, Daniel A. Bacon, and plaintiff United States of America, through Assistant
18
     U.S. Attorney David Gappa, that the Pretrial Release Order, Paragraphs 7(w) and 7(x), be
19
     amended to authorize the following:
20
            The defendant will be allowed to leave his residence on Friday, July 2, 2021 at 10:00 AM
21
     for the express purpose of traveling to his business, Select Business Systems, in order to meet
22
     with a new sales manager. He will be allowed to remain at his office through 2:00 PM and will
23
     be under the supervision of third-party custodian John Christino, who will verify that the
24
     defendant will not have access to any computer or the internet.
25
            This stipulation and proposed order has been approved by Pretrial Services..
26
            Executed this 29th day of June, 2021, at Fresno, California.
27
                                            /s/ Daniel A. Bacon
28                                          DANIEL A. BACON, Attorney for TODD MUMMA

     STIPULATION AND ORDER
 1          Executed this 29th day of June, 2021, at Fresno, California.
 2
                                                 /s/ David Gappa
 3                                               DAVID GAPPA
                                                 Assistant United States Attorney
 4

 5                                               ORDER
 6          Based upon the stipulation of the parties, and good cause appearing therefor,

 7          IT IS APPROVED AND SO ORDERED.

 8
 9   Dated: 6/30/2021                           /s/ Barbara   A. McAuliffe
                                          BARBARA A. McAULIFFE
10                                        MAGISTRATE JUDGE, U. S. DISTRICT COURT
                                          EASTERN DISTRICT OF CALIFORNIA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                                                       2
